DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the species: 1) Compound 1 (see claim 4 for structure) as the CCR4 inhibitor and 2) ipilimumab, a CTLA-4 antibody, as the checkpoint inhibitor in the reply filed on 01/14/2022 is acknowledged.
Claims 1-21 are pending.
Claims 5-7, 9-13 and 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/14/2022.
	Claims 1-4, 8, 14-15 and 19-21 will be examined on the merits.  

Rejoinder
	For the purpose of compact prosecution, the species of a method of treating cancer comprised of administering mogamulizumab and tremelimumab has been rejoined for prosecution due to overlapping search.  



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 8, 14, 15, and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kyowa Kirin (Kyowa Kirin ClinicalTrials.gov Identifier: NCT02301130; First posted Nov. 25, 2014).
Regarding claims 1 and 19, Kyowa Kirin teaches of a clinical trial wherein mogamulizumab (a CCR4 antagonist) was combined with tremelimumab (an immune checkpoint inhibitor) to treat patients with advanced solid tumors (Kyowa Kirin, p 1).  Regarding claim 2, mogamulizumab is a selective CCR4 antagonist.  Regarding claims 8, 14 and 15, tremelimumab is a CTLA4 inhibitor that is an antibody.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-4, 8, 14-15, 19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Charvat (Charvat, et al., US 2016/0317545 A1; Published 11/3/2016) in view of Tanaka (Tanaka, et al., Cell Research 2017 Vol 27 pp 109-118).
	Regarding claims 1-4, Charvat teaches of aniline compounds that bind CCR4 that are useful for treatment of cancer (Charvat, Abstract) and that one of these compounds (compound 1.127) is an exact structural match for Compound 1 of the instant claims (Charvat, Fig. 22P):


    PNG
    media_image1.png
    268
    452
    media_image1.png
    Greyscale

Regarding claim 2 specifically, as evidenced by the instant specification, Compound 1 is a selective CCR4 antagonist (Specification, ¶ 0109).  Regarding claim 
	Charvat does not teach a method of treating pancreatic cancer using a method comprising administration of Compound 1 and ipilimumab.  
	Tanaka, however, makes up for this deficiency.
	Tanaka teaches that regulatory T cells (Tregs) suppress anti-tumor response and infiltration of a large number of Treg cells into tumor tissues is often associated with a poor prognosis (Tanaka, Abstract).  Tanaka teaches that tumors of the pancreas have been shown to harbor large numbers of tumor infiltrating Treg cells (Tanaka, p 113, ¶ 2).  Tanaka teaches that targeting CCR4 via an anti-CCR4 antibody has been shown to be effective in depleting Treg cells selectively and augmenting the induction of tumor antigen-specific CD4+ and CD8+ T cells in vivo (Tanaka, p 115, ¶ 1).  Tanaka also teaches that fully humanized anti-CTLA4 antibodies (including ipilimumab) have been tested in patients with various cancer types (Tanaka, p 114, ¶ 3). Tanaka taches that the anti-tumor activity of anti-CTLA4 mAbs has been shown to be dependent on antibody dependent cellular cytotoxicity of Treg cells (Tanaka, p 114, ¶3).  Tanaka also teaches that in cancer patients, strong correlations have been reported between clinical efficacy of ipilimumab and the reduction of Treg cells (Tanaka, p 114, ¶ 3).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the administration of Compound 1 and the administration of ipilimumab to arrive at a method of treating pancreatic cancer comprising the administration of Compound 1 and ipilimumab.  One of ordinary skill in the art would be motivated to make such a combination in order to arrive at a method capable of treating pancreatic cancer through .  
	
Claims 1-4, 8, 14-15, 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Charvat (Charvat, et al., US 2016/0317545 A1; Published 11/3/2016) and Tanaka (Tanaka, et al., Cell Research 2017 Vol 27 pp 109-118) as applied to claims 1-4, 8, 14-15, 19 and 21 above and in further view of Ishida (Ishida, et al., Cancer Sci 2006, Vol. 97, No. 11 pp 1139-1146).  
The combined teachings of Charvat and Tanaka are discussed above.
The combined teachings of Charvat and Tanaka do not teach that the combined method of Charvat and Tanaka discussed above could be applied to colon cancer.
Ishida, however, makes up for this deficiency.

It would be prima facie obvious to one of ordinary skill in the art to combine the administration of Compound 1 and the administration of ipilimumab to arrive at a method of treating colorectal cancer comprising the administration of Compound 1 and ipilimumab.  One of ordinary skill in the art would be motivated to make such a combination in order to arrive at a method capable of treating colorectal cancer through the depletion of Treg cells.  Tanaka teaches that Treg cells have immunosuppressive effects and can stifle the anti-cancer immune response.  Ishida teaches that a higher frequency of Treg cells in peripheral blood was reported in patients with colorectal cancer, that Tregs migrate to such tumors under the direction of CCR4 and that Tregs create a favorable environment for tumors and tumor growth.  Tanaka further teaches that both 1) neutralization of CCR4 via an antibody and 2) administration of ipilimumab are methods of depleting Treg cells.  Compound 1 is also capable of acting as an antagonist to CCR4.  One of ordinary skill in the art would have a reasonable expectation of success combining the administration of Compound 1 and the administration of ipilimumab to develop a method of treating colorectal cancer because Tanaka teaches that both CCR4 and CTLA4 are targets for depletion of Tregs and Ishida teaches that a higher frequency of Treg cells in peripheral blood was reported in patients with colorectal cancer, that Tregs migrate to such tumors under the direction of .  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 8, 14-15, 19 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,567,323 B2 in view of Charvat (Charvat, et al., US 2016/0317545 A1; Published 11/3/2016) and Tanaka (Tanaka, et al., Cell Research 2017 Vol 27 pp 109-118). 
While the instant claims are not identical, the instant and patented claims are not patentably distinct.  The instant claims are drawn towards a method of using Compound 1 whereas the patented claims are drawn towards Compound 1 itself.  Claims 1-9 of the ‘323 patent teach a pharmaceutically acceptable salt of Compound 1 of the instant application.  
The ‘323 patent does not teach that a method of treating pancreatic cancer comprising administration of Compound 1 and ipilimumab.  

Charvat teaches of aniline compounds that bind CCR4 that are useful for treatment of cancer (Charvat, Abstract) and that one of these compounds (compound 1.127) is an exact structural match for Compound 1 of the instant claims and the ‘323 patent (Charvat, Fig. 22P):


    PNG
    media_image1.png
    268
    452
    media_image1.png
    Greyscale

Note that the “+++” next to the compound indicates a high level of CCR4 binding.  
Regarding claim 2 specifically, as evidenced by the instant specification, Compound 1 is a selective CCR4 antagonist (Specification, ¶ 0109).  Regarding claim 19, Charvat teaches that the CCR4 binding compounds of Charvat may be used in methods to treat cancers such as solid tumors (Charvat, ¶ 0098).  
	Tanaka teaches that regulatory T cells (Tregs) suppress anti-tumor response and infiltration of a large number of Treg cells into tumor tissues is often associated with a poor prognosis (Tanaka, Abstract).  Tanaka teaches that tumors of the pancreas have been shown to harbor large numbers of tumor infiltrating Treg cells (Tanaka, p 113, ¶ 2).  Tanaka teaches that targeting CCR4 via an anti-CCR4 antibody has been shown to in vivo (Tanaka, p 115, ¶ 1).  Tanaka also teaches that fully humanized anti-CTLA4 antibodies (including ipilimumab) have been tested in patients with various cancer types (Tanaka, p 114, ¶ 3). Tanaka taches that the anti-tumor activity of anti-CTLA4 mAbs has been shown to be dependent on antibody dependent cellular cytotoxicity of Treg cells (Tanaka, p 114, ¶3).  Tanaka also teaches that in cancer patients, strong correlations have been reported between clinical efficacy of ipilimumab and the reduction of Treg cells (Tanaka, p 114, ¶ 3).  
	It would be prima facie obvious to one of ordinary skill in the art to combine the administration of the patented pharmaceutical composition comprising Compound 1 and the administration of ipilimumab to arrive at a method of treating pancreatic cancer comprising the administration of Compound 1 and ipilimumab.  One of ordinary skill in the art would be motivated to make such a combination in order to arrive at a method capable of treating pancreatic cancer through the depletion of Treg cells.  Tanaka teaches that Treg cells have immunosuppressive effects and can stifle the anti-cancer immune response.  Tanaka also teaches that the presence of Treg cells is an issue of concern in pancreatic cancer.  Tanaka further teaches that both 1) neutralization of CCR4 via an antibody and 2) administration of ipilimumab are methods of depleting Treg cells.  Compound 1 is also capable of acting as an antagonist to CCR4.  One of ordinary skill in the art would have a reasonable expectation of success combining the administration of Compound 1 and the administration of ipilimumab to develop a method of treating pancreatic cancer because both compounds have been taught in the prior art to deplete Treg cells, which are known to be associated with suppression of anti-cancer 

Claims 1-4, 8, 14-15, 19-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,567,323 B2, Charvat (Charvat, et al., US 2016/0317545 A1; Published 11/3/2016) and Tanaka (Tanaka, et al., Cell Research 2017 Vol 27 pp 109-118) as applied to claims 1-4, 8, 14-15, 19 and 21 above and in further view of Ishida (Ishida, et al., Cancer Sci 2006, Vol. 97, No. 11 pp 1139-1146).  
The combined teachings of the ‘323 patent, Charvat and Tanaka are discussed above.
The combined teachings of the ‘323 patent, Charvat and Tanaka do not teach that the combined method of the ‘323 patent, Charvat and Tanaka discussed above could be applied to colon cancer.
Ishida, however, makes up for this deficiency.
Ishida teaches that a higher frequency of Treg cells in peripheral blood was reported in patients with colorectal cancer (Ishida, p 1142, ¶ 3).  Ishida further teaches that Treg cells migrate to such tumors under the influence of the interaction between CCR4 and MDC/CCL2 and that said Treg cells create a favorable environment for tumors and tumor growth in humans (Ishida, p 1142, ¶ 3).  



Conclusion
Claims 1-4, 8, 14-15, 19-21 are rejected


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN L VAN DRUFF whose telephone number is (571)272-2085. The examiner can normally be reached 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JULIE WU/Supervisory Patent Examiner, Art Unit 1643